John A. Fogleman, Justice, dissenting. I cannot agree with the trial court’s holding that the purpose of the bond was to prevent appellee from having to go into another jurisdiction to defend any legal action or to protect his rights in regard to his children. We did not so hold in Herring v. Norton, 248 Ark. 718, 453 S.W. 2d 400. We said that the purpose of the bond was to insure compliance with the orders of the court and to give some security to the parties litigant. We simply held that, upon forfeiture of the bond, its proceeds should not go into the county treasury, but should be held in the registry of the court for the use and benefit of the parties litigant in enforcing the decree of the court in any jurisdiction where the minor might be found. But now, in spite of our language in Herring, the majority sustains the trial court’s misinterpretation of that opinion. Furthermore, there was no evidence upon which the trial court could have found that Patricia Denton Sossaman had the court in Texas issue a restraining order or that the mere filing of a proceeding for termination of parental relation in a court in the state where the minor children spend most of their time and where their custodial parent now lives, was a violation of the orders of the Arkansas courts, even though such a court, for the protection of its own jurisdiction might, in such a case, issue an order preventing the removal of the children from that state. Presumably, the state of Texas is much more concerned today with the welfare of these children than any other state, because the children are now, in effect, wards of that state. Saying that the order of the Texas court is no defense to the bond forfeiture provision actually does what the trial court said it had no intention of doing, i.e., “prevent the Texas court from properly (performing its duty) under the Texas law proceeding.” The end result of the holding today places Arkansas in the posture of saying that because our courts retain jurisdiction over children of a broken marriage, a custodial parent dare not invoke the jurisdiction of any other court. The idea of such exclusivity of jurisdiction should not even be entertained. I am authorized to state that Mr. Justice George Rose Smith and Mr. Justice Hickman join in this opinion.